UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1783 Allanport Road Thorold, Ontario, Canada L0S 1K0 (Address of principal executive offices) Copies of communications to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Registrant’s telephone number, including area code: (905) 384-4383 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be so registered Common stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. o Yes No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Non-acceleratedfilero Acceleratedfilero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act. Yeso No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As at November 17, 2010, there were 51,246,926 shares of Common Stock, $0.001 par value per share issued and outstanding. Documents Incorporated By Reference –None JBI, INC. Index Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December31, 2009 1 Condensed Consolidated Statements of Operations – Three and Nine Month Periods Ended September 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Changes in Shareholders’ Equity - Nine Month Period Ended September 30, 2010 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows –Nine Month Period Ended September 30, 2010 and 2009 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information Item 1. Legal Proceedings 18 Item 1 a) Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Introductory Note: Caution Concerning Forward-Looking Statements This Form 10-Q Report and the Company’s other communications and statements may contain “forward-looking statements,” including statements about the Company’s beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond the Company’s control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. The Company’s actual future results may differ materially from those set forth in its forward-looking statements. For information concerning these factors and related matters, see Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in this Report, and the following sections of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009: (a) “Risk Factors” in Part I, and (b) “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II. However, other factors besides those referenced could adversely affect the Company’s results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by the Company herein speak as of the date of this Report. The Company does not undertake to update any forward-looking statement, except as required by law. Unless the context otherwise indicates, all references in this report to the “Company,” “JBI,” “we,” “us,” or “our,” or similar words are to JBI, Inc. and its subsidiaries. Part I - FINANCIAL INFORMATION Item 1.Financial Statements. JBI, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS ASSETS 9/30/2010 12/31/2009 (UNAUDITED) CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney's trust Accounts receivable, net Inventories Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Leasehold improvements Machinery and office equipment Vehicles Furniture and fixtures Land & Buildings - Less accumulated depreciation and amortization ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Restricted cash Goodwill Deposits Patents, net TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Deferred income taxes TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Mortgage Payable - TOTAL LONG-TERM LIABILITIES - COMMITMENTS AND CONTINGENCIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common Stock, par $0.001; 150,000,000 authorized, 51,031,926 and 69,453,840 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Common Stock Subscribed - Stock Subscription Receivable - ) Preferred stock, par $0.001; 5,000,000 authorized, 1,000,000 and 1,000,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid in capital Other Comprehensive Income -Cummulative Foreign Cuurency Translation - Accumulated Deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 JBI, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended 9/30/2010 9/30/2009 9/30/2010 9/30/2009 NET SALES Pak-It $ $
